Title: From Thomas Jefferson to Henry Dearborn, 3 January 1805
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne. 
                     Jan. 3. 05.
                  
                  The inclosed letter shews the writer to be really a curiosity. I think he might be told that you had communicated to me the substance of his letter: that the information relative to the olives & to Genl. Gadsden was very gratifying to me. that as to the gunboats, (his 3d. subject) that mode of defending our harbours would probably be pursued: that the boats will not all be on one model, but very various, so as to furnish some accomodated to every kind of navigation: that his opinion on the subject would have been very acceptable, as information from him on any subject would be at all times, it being peculiarly useful that the executive should hear all things & hold fast that which is good.
                  I inclose you a letter from mr Chambers, Choctaw factor. his first proposition is worthy consideration. well furnished factories at different points on the Western bank of the Missisipi, say one for each of the four nations, might be the means of locating them by degrees as we wish, to wit the Choctaws lowest, then the Creeks, the Cherokees, & the Chickasaws highest to cooperate with this, the factories on this side should be poorly supplied. his 2d. proposition has but one idea new & of worth: that is, to recieve annual paiment in lands. in this way we might get some desirable lands on the waters of the Mobile. Affectionate salutations.
               